DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/10/2022 and 06/16/2022 has been entered.
	
	Claim status
The examiner acknowledged the amendment made to the claims on 02/18/2022 and 03/10/2022. Claims filed 03/10/2022 are examined.
Claims 1-8, 10-13, 15-32, 34-35 and 38-42 are pending in the application. Claims 1-8, 10-13, 15-21, 32, 34-35 and 38-41 are currently amended. Claims 9, 14, 33 and 36-37 are cancelled. Claim 22-31 are previously withdrawn. Claim 42 is newly presented, Claims 1-8, 10-13, 15-21, 32, 34-35 and 38-42 are hereby examined on the merits.	

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Objections
Claims 1, 35, 38 and 42 are  objected to because of the following informalities: “sand” as in “ball bearing sand spinning” of the last 2 or 3 line of the claims should be “and”.  Appropriate correction is required.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-13, 15-32, 34-35 and 38-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 35, 38 and 42 recite that the granular animal feed composition having a size range of 20-40 mesh are subjected to durability and dispersion measurements. However, the examiner does not find the support for such a limitation in the disclosure as originally filed. The examiner notes that Example 14, page 79-80 of the instant specification describes how the durability and dispersion are measured. However, Example 14 recites that for durability measurement, sample having +40 mesh is used for the durability (attrition) test, and for dispersion measurement, Example 14 is silent regarding the mesh size of the sample. Nowhere in the specification reasonably describes that the granular animal feed composition having a size range of 20-40 mesh is used for measuring dispersion or durability.
Claims 2-8, 10-13, 15-32, 34 and 39-41 ultimately depend from claims 1, 35, 38 or 42, and therefore necessarily incorporate the written description deficiency therein. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-13, 19, 32 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a dispersion value of 10% or less at 10 min for the composition. However, claim 1, from which claim 10 depends, recites that the dispersion value is measured by placing the composition on a sieve and spraying with water for 2 min, where the dispersion value being the weight percent of the sample remained on the sieve after the two min.. It is unclear whether the value as recited in claim 10 is for the composition being sprayed with water for 10 min, or the composition is sprayed for 2 min and the dispersion test is run after 8 min (Example 14 recites spraying the composition with water for 10 min and the dispersion test is run at 10 min mark).
Claim 12 depends from claim 1 and  recites “each granule consisting essentially of silica, mineral clay, glucan and mannans”. However, claim 1 recites that the granular composition consisting essentially of silica, mineral clay, glucan, mannans and endoglucanohydrolase. It is thus unclear if endoglucanohydrolase is encompassed by the granule of claim 12. Similar issue exists in claims 13, 19 and 32. Clarification is required.
Claim 40 depends from claim 38 and recites “granulating comprises using a roll-press compactor to form an agglomerate comprising the silica, mineral clay, glucan and mannans, and milling the agglomerate to form the granular composition”. However, claim 38 recites “granulating the silica, mineral clay, glucan, mannans and endoglucanohydrolase”. It is thus unclear if endoglucanohydrolase is included in the granular composition. Clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
 Claim 20 depends from claim 1 and  recites “wherein the composition further comprises one or more additional components selected from a metal carbonate, a copper species…..”. However, claim 1 recites that the composition “consisting essentially of silica, mineral clay, glucan, mannans and endoglucanohydrolase”. As such, claim 20 fails to include all the limitation of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10-13, 15-18, 20-21, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Puntenney US Patent Application Publication No. 2015/0209416 (hereinafter referred to as Puntenney) in view of Litster et al, chapter 5,  “Breakage and Attrition” in “The science and Engineering of the Granulation Process”, Springer-Science, 2004, pages 121-142 (hereinafter referred to as Litster) and Tang, “Methods for minimizing segregation: a review”, Particulate Science and Technology, 2004, 22, pp 321-337 (hereinafter referred to as Tang).
Regarding claims 1, 6 and 10, Puntenney teaches a granular animal feed supplement composition (e.g., composition I) comprising silica, mineral clay, glucan, mannans, yeast (e.g., yeast wall extract) and endoglucanohydrolase ([0038-0039]; [0042-0043]; [0047]).
Puntenney further teaches that the composition optionally comprises a binding agent ([0107]), which is interpreted to render obvious the claim limitation that the composition does not comprise a binder. 
Puntenney teaches that the granular composition is to be dispersed in water as the feed ([0047]; ([0009]; [0140]). Puntenney is silent regarding dispersion value and durability value for the granular composition. Dispersion measures how fast a granule returns to its original form when exposed to liquid, and durability measures the ability of a granule to resist breakage or attrition.
Litster teaches that the end use of granules requires them to be re-dispersed in water easily and quickly (page 139, 5.3.3) and that attrition of dry granules leads to the generation of dusty fines which are usually undesirable (page 121, 3rd para.); Litster goes on to teach that granule dispersibility could be controlled through modulating porosity; and that the granule attrition and breakage could be minimized through optimizing the operating variables and formulation variable during granulation (for example, decreasing bed-agitation and compaction forces; modifying bed temperature, spray rate or spray drop size to increase the consolidation time; lowering formulation density) (page 135-140, 5.3 and Table 5.2).
Both Puntenney and Litster are directed to granules that are being dispersed in a liquid. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the dispersion and attrition through modulating porosity, and controlling the operating variables and formulation during granulation (for example, decreasing bed-agitation and compaction forces; modifying bed temperature, spray rate or spray drop size to increase the consolidation time; lowering formulation density). As such, the dispersion values and durability value as recited in claims 1 and 10 are merely obvious variant of the prior art.
Puntenney in view of Litster is silent regarding the calcium coefficient of variation and protein proximate coefficient of variation for the granular composition. These two coefficients are a measurement of segregation and/or content uniformity of the composition. Given that Puntenney teaches a granulation step, the segregation of the composition is therefore reduced and the content uniformity is improved, when compared with a composition that is not subjected to granulation. 
Further, Tang teaches that segregation is known to cause numerous problems during handling, processing, manufacturing, or unit operations of particulate materials including causing large variations in food product, and that factors such as material properties, device parameters, operation parameters, etc., are known to influence segregation; Tang further discloses that narrowing the size distribution, decreasing the absolute size of the particle, avoiding irregular shaped particle, granulation using a fluid bed granulator or spray dryer can minimize segregation (page 322, first para.; page 324, para. under “Factors influencing segregation”; page 328, para. under “Universal methods to minimize segregation”)
Both Puntenney and Tang are directed to granulated particulates. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Puntenney by narrowing  the size distribution, decreasing the absolute size of the particle, avoiding irregular shaped particle, granulation using a fluid bed granulator or spray dryer so as to reduce the problems associated with segregation. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has recognized that the aforementioned approaches could minimize segregation. As such, the coefficients of variation recited in claims 1 and 6 are merely obvious variants of the prior art.
The transitional phase “consisting essentially of” is interpreted to mean that there are no additional elements to materially affect the basic and novel characteristics of the invention. In the instant case, although Puntenney in view of Litster and Tang teaches other ingredients such as yeast besides silica, mineral clay, glucan, mannans, yeast (e.g., yeast wall extract) and endoglucanohydrolase ([0038-0039]; [0042-0043]; [0047]), those extra ingredients are interpreted not to affect the basic characteristics of Puntenney. As such, Puntenney in view of Litster and Tang reads on the limitation that the granular composition consisting essentially of silica, mineral clay, glucan, mannans, and endoglucanohydrolase .
Regarding claim 2, Puntenney teaches that the composition is in granule form [0047], thereby implicitly teaching that the composition is subjected to a granulation process to form the granules. It thus logically follows that the granulation process would have resulted in a final granule that comprises homogeneous blend of the ingredients.
Regarding claim 11, Puntenney in view of Litster and Tang teaches what has been recited above but is silent regarding the specific density of the composition. However, Puntenney in view of Litster and Tang teaches that the composition consists essentially of 1-40 wt% silica, 1-25 wt% glucan and mannans, 40-92 wt% mineral clay and 0.05-5% endoglucanohydrolase (See Puntenney [0041-0043]), which is the exactly the same as the composition of the embodiment recited in the instant Specification (page 3, line 11-23). Given this, and that specific density is the ratio of the density of a substance to the density of a reference material, it logically follows that the specific density of the composition as disclosed by Puntenney is in the range of 50 lb/ft3 to 150 lb/ft3. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 12, Puntenney teaches that the composition is in granule form ([0047]), thereby implicitly teaching that the composition consists essentially of silica, mineral clay, glucan and mannans is subjected to a granulation process to form the granules. It thus logically follows that the granulation process would have resulted in a granule that consists essentially of silica, mineral clay, glucan and mannans in an amount substantially the same as a relative amount of each ingredient in the composition as a whole.
Regarding claim 13, Puntenney teaches that the composition consists essentially of 1-40 wt% silica, 1-25 wt% glucan and mannans, and 40-92 wt% mineral clay, in amounts relative to each other ([0041]), which falls within the ranges each ingredient recited in the claim.
Regarding claim 15, Puntenney teaches that the granular composition further consists essentially of 0.05-5% endoglucanohydrolase ([0043]).
Regarding claim 16, Puntenney teaches that the glucan and mannans are provided by yeast cell wall extract ([0040]).
Claim 17 depends from claim 16 and further recites that the yeast cell wall or extract thereof further comprises an endoglucanohydrolase. Puntenney teaches a final composition consisting essentially of silica, mineral clay, glucan, mannans and endoglucanohydrolase wherein the glucan and mannans are provided by a yeast wall extract ([0043-0045]), which is essentially the same as the composition of claim 17 wherein the endoglucanohydrolase is provided by the yeast wall extract. Therefore, claim 17 is rendered obvious by Puntenney.
Regarding claim 18, Puntenney teaches that the granular composition consists essentially of 0.1-1 wt% β-1,3 (4)- endoglucanohydrolase, 20-40 wt% silica, 5-20 wt% yeast cell wall or an extract thereof, and 40- 80 wt% mineral clay ([0045]), which falls in the ranges of each ingredient recited in the claim.
Regarding claim 20, Puntenney teaches that the composition further comprises metal carbonate ([0046]).
Regarding claim 21, Puntenney teaches a composition comprising the granular composition of claim 1 and a feed ([0047]).
Claim 38 is a product-by-process claim thus the determination of patentability is based on the product itself.
Puntenney teaches a granular composition comprising silica, mineral clay, glucan, mannans yeast (e.g., yeast wall extract) and endoglucanohydrolase ([0038-39]; [0042-0043]; [0047]).
Puntenney further teaches that the composition optionally comprises a binding agent ([0107]), which is interpreted to render obvious the limitation that the composition does not comprise a binder. 
Puntenney teaches that the composition is in granule form ([0047]), thereby implicitly teaching the steps of providing silica, mineral clay, glucan, mannans and endoglucanohydrolase to form a mixture and subjecting the mixture  to a granulation process to form the granules
Puntenney teaches that the granular composition is to be dispersed in water as the feed ([0047]; ([0009]; [0140]). Puntenney is silent regarding dispersion value and durability value for the granular composition. Dispersion measures how fast a granule returns to its original form when exposed to liquid, and durability measures the ability of a granule to resist breakage or attrition.
Litster teaches that the end use of granules requires them to be re-dispersed in water easily and quickly (page 139, 5.3.3) and that attrition of dry granules leads to the generation of dusty fines which are usually undesirable (page 121, 3rd para.); Litster goes on to teach that granule dispersibility could be controlled through modulating porosity; and that the granule attrition and breakage could be minimized through optimizing the operating variables and formulation variable during granulation (for example, decreasing bed-agitation and compaction forces; modifying bed temperature, spray rate or spray drop size to increase the consolidation time; lower formulation density)  (page 135-140, 5.3 and Table 5.2).
Both Puntenney and Litster are directed to granules that are being dispersed in a liquid. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the dispersion and attrition through modulating porosity, and controlling the operating variables and formulation during granulation (f for example, decreasing bed-agitation and compaction forces; modifying bed temperature, spray rate or spray drop size to increase the consolidation time; lower formulation density). As such, the dispersion values and durability value as recited in the claims are merely obvious variant of the prior art.
Puntenney in view of Litster is silent regarding the calcium coefficient of variation and protein proximate coefficient of variation for the granular composition. These two coefficients are a measurement of segregation and/or content uniformity of the composition. Given that Puntenney teaches a granulation step, the segregation of the composition is therefore reduced and the content uniformity is improved, when compared with a composition that is not subjected to granulation. 
Further, Tang teaches that segregation is known to cause numerous problems during handling, processing, manufacturing, or unit operations of particulate materials including causing large variations in food product, and that factors such as material properties, device parameters, operation parameters, etc., are known to influence segregation; Tang further discloses that narrowing the size distribution, decreasing the absolute size of the particle, avoiding irregular shaped particle, granulation using a fluid bed granulator or spray dryer can minimize segregation (page 322, first para.; page 324, para. under “Factors influencing segregation”; page 328, para. under “Universal methods to minimize segregation”)
Both Puntenney and Tang are directed to granulated particulates. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Puntenney by narrowing  the size distribution, decreasing the absolute size of the particle, avoiding irregular shaped particle, granulation using a fluid bed granulator or spray dryer so as to reduce the problems associated with segregation. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has recognized that the aforementioned approaches could minimize segregation. As such, the coefficients of variation recited the claim are merely obvious variants of the prior art.
Regarding claim 40, the recitation “using a roll-press compactor to form an agglomerate comprising the silica, mineral clay, glucan and mannans, and milling the agglomerate to form the granular composition” is a product-by-process limitation, given that the claim is directed to a composition. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
 In the instant case, given that Puntenney in view of Litster and Tang teaches a granular composition comprising silica, mineral clay, glucan, mannans and endoglucanohydrolase the properties of which (e.g., dispersion, attrition and segregation) are essentially the same as that of the composition as claimed, the composition of the prior art and that of as claimed are materially indistinguishable from each other. Therefore, Puntenney in view of Litster and Tang reads on claim 40. 


Claims 3-5, 7, 19, 32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Puntenney  in view of Litster and Tang as applied to claim 1 above, and further in view of Bardin “On control of particle size distribution in granulation using high-shear mixers”, Powder Technology, 2004, 140, pages 169-175 (hereinafter referred to as Bardin). 
Regarding claim 3-5, 7 and 41, Puntenney in view of Litster and Tang teaches what has been recited above but is silent regarding the particle size distribution or the percentage of the granules that have the size ranges as recited in claims 3-5 and 7, or the size of the granular composition as recited in claim 41. However, Puntenney teaches that the average size of the composition should be compatible with (e.g., similar to) to the feedstuff or other components with which the composition maybe admixed, such that the size segregation associated with admixing could be reduced or eliminated ([0048]). For example, if the composition is admixed with a feedstuff having an average size of 0.05-0.2 mm (e.g., 50-200 µm), the composition would have a similar average size ([0048]). Puntenney further teaches that the composition is in granule form ([0047], thereby implicitly teaching a granulation process to form the granules. As such, Puntenney teaches a particle size that overlaps with those recited in claims 3-5 and 7, and that the particle size could be selected and modified.
 Further, Bardin teaches that the particle size and particle size distribution during a granulation process could be controlled by varying factors such as the rate of redistribution of the liquid, the kinetics of the processes of granule breakage and size enlargement, the properties of the liquid spray, the dynamics of the movement of the fluidized bed, the action of blades and impeller, the liquid to solid ratio, etc. (page 169, para. under “Introduction”; page 172, right, para. 1-3; page 173, left, bottom para.)
Both Puntenney and Bardin are directed to granule and/or granulation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Puntenney by optimizing the granular size and size distribution through varying the aforementioned factors to prepare a granule the size of which is compatible with the feedstuff with which the composition is admixed. Doing so would have eliminated or reduced the size segregation associated with admixing the composition with the feedstuff. As such, the sizes and size distribution recited in claims 3, 4, 5, 7 and 41 are merely obvious variants of the prior art.
Regarding claim 19, Puntenney teaches that the composition is in granule form ([0047]), thereby implicitly teaching that the composition consisting essentially of silica, mineral clay, glucan, mannans and endoglucanohydrolase is subjected to a granulation process to form the granules. It thus logically follows that the granulation would have resulted in a final granule that consists essentially of homogeneous blend of silica, mineral clay, glucan and mannans.
Puntenney in view of Litster and Tang teaches what has been recited above but is silent regarding the percentage of the granules that have the size ranges as recited in the claim. However, Puntenney teaches that the average size of the composition should be compatible with (e.g., similar to) to the feedstuff or other components with which the composition maybe admixed, such that the size segregation associated with admixing could be reduced or eliminated ([0048]). For example, if the composition is admixed with a feedstuff having an average size of 0.05-0.2 mm (e.g., 50-200 µm), the composition would have a similar average size ([0048]). Puntenney further teaches that the composition is in granule form ([0047], thereby implicitly teaching a granulation process to form the granules. As such, Puntenney teaches a particle size that overlaps with that recited in the claim, and that the particle size could be selected and modified.
 Further, Bardin teaches that the particle size and particle size distribution during a granulation process could be controlled by varying factors such as the rate of redistribution of the liquid, the kinetics of the processes of granule breakage and size enlargement, the properties of the liquid spray, the dynamics of the movement of the fluidized bed, the action of blades and impeller, the liquid to solid ratio, etc. (page 169, para. under “Introduction”; page 172, right, para. 1-3; page 173, left, bottom para.)
Both Puntenney and Bardin are directed to granule and/or granulation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Puntenney by optimizing the granular size and size distribution through varying the aforementioned factors to prepare a granule whose size is compatible with the feedstuff with which the composition is admixed. Doing so would have eliminated or reduced the size segregation associated with admixing the composition with the feedstuff. As such, the sizes and size distribution recited in claim 19 are merely obvious variants of the prior art. 
Puntenney in view of Litster, Tang and Bardin is silent regarding “when administered to an animal at an inclusion rate of from 0.01% to 2.5% by weight of feed, the granular composition increases expression of interleukin 10 receptor β for a time period subsequent to administration relative to an animal that does not receive the composition”. However, given that Puntenney in view of Litster, Tang and Bardin teaches the same granular composition as that recited in the claim and the size of the composition as disclosed by Puntenney is essentially the same as that recited in the claim, it logically follows that the granular composition as disclosed by Puntenney in view of Litster, Tang and Bardin when administered to an animal would have increased expression of interleukin 10 receptor β for a time period subsequent to administration relative to an animal that does not receive the composition. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 32, Puntenney teaches that the composition is in granule form ([0047]), thereby implicitly teaching that the composition consisting essentially of silica, mineral clay, glucan, mannans and endoglucanohydrolase is subjected to a granulation process to form the granules.  It logically follows that the granulation would have resulted in a final granule that consists essentially of homogeneous blend of silica, mineral clay, glucan and mannans.
Puntenney in view of Litster and Tang teaches what has been recited above but is silent regarding the percentage of the granules that have the size ranges as recited in the claim. However, Puntenney teaches that the average size of the composition should be compatible with (e.g., similar to) to the feedstuff or other components with which the composition maybe admixed, such that the size segregation associated with admixing could be reduced or eliminated ([0048]). For example, if the composition is admixed with a feedstuff having an average size of 0.05-0.2 mm (e.g., 50-200 µm), the composition would have a similar average size ([0048]). Puntenney further teaches that the composition is in granule form ([0047], thereby implicitly teaching a granulation process to form the granules. As such, Puntenney teaches a particle size that overlaps with those recited in claim 32, and that the particle size could be selected and modified.
 Further, Bardin teaches that the particle size and particle size distribution during a granulation process could be controlled by varying factors such as the rate of redistribution of the liquid, the kinetics of the processes of granule breakage and size enlargement, the properties of the liquid spray, the dynamics of the movement of the fluidized bed, the action of blades and impeller, the liquid to solid ratio, etc. (page 169, para. under “Introduction”; page 172, right, para. 1-3; page 173, left, bottom para.)
Both Puntenney and Bardin are directed to granule and/or granulation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Puntenney by optimizing the granular size and size distribution through varying the aforementioned factors to prepare a granule whose size is compatible with the feedstuff with which the composition is admixed. Doing so would have eliminated or reduced the size segregation associated with admixing the composition with the feedstuff. As such, the sizes and size distribution recited in the claim are merely obvious variants of the prior art. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Puntenney in view of Litster and Tang as applied to claim 1 above, and further in view of Cardoso US Patent Application Publication No. 2010/0256193 (hereinafter referred to as Cardoso) and evidenced by Particle Analytical, More about bulk and tapped density [Online], published at least on Oct 22, 2012, [retrieved on 2019-09-03]. Retrieved from the Internet: <URL: https://web.archive.org/web/20121022031203/http://particle.dk/methods/bulk-and-tapped-density/more-about-bulk-and-tapped-density/> (hereinafter referred to as Particle Analytical).

Regarding claim 8, Puntenney in view of Litster and Tang teaches what has been recited above but is silent regarding the composition having a bulk density difference between a bulk density of a loose packed sample and a bulk density of a tapped or agitated sample of less than 15 lb/ft3. However, the difference between loose bulk density and tapped bulk density of a sample, as evidenced by Particle Analytical (para. under Tapped Method 1), is a measure of the flowability of the sample in which the smaller difference between loose and tapped bulk density indicates a good flowability. Puntenney teaches that the composition is free-flowing such that it could be suitably included in a feedstuff ([0047-0048]). Cardoso teaches adding a flowability agent and glidant to granule to increase the flowability of a granule ([0039]). Both Puntenney and Cardoso are directed to granules that have certain degree of flowability. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flowability of the granular composition through varying the amount of a glidant or a flowability agent added to the granules such that the composition is free-flowing and could be suitably included in a feed. As such, the difference between loose bulk density and tapped bulk density of a sample recited in the claim is merely an obvious variant of the prior art.

Claims 35 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over  Puntenney US Patent Application Publication No. 2015/0209416 (hereinafter referred to as Puntenney) in view of Litster et al, chapter 5,  “Breakage and Attrition” in “The science and Engineering of the Granulation Process”, Springer-Science, 2004, pages 121-142 (hereinafter referred to as Litster), Tang, “Methods for minimizing segregation: a review”, Particulate Science and Technology, 2004, 22, pp 321-337 (hereinafter referred to as Tang) and Stone, "Yeast Products in the Feed Industry: A Practical Guide for Feed Professionals" [Online], published 11/06/2006, [retrieved on 2020-06-05]. Retrieved from the Internet: <URL: https://en.engormix.com/feed-machinery/articles/yeast-products-in-feed-industry-t33489.htm> (hereinafter referred to as Stone). 
It is noted that claims 34-35 differ from claim 1 in that claims 34-35 recites an extra ingredient yeast such as yeast culture. 
Puntenney in view of Litster and Tang teaches what has been recited above regarding claim 1 but is silent regarding yeast such as yeast culture.
Stone teaches that yeast cultures can be incorporated to an animal feed as a nutrition supplement to provide undefined fermentation factors, which are recognized to stimulate bacterial growth in the digestive tract (para. under “Introduction in page 1;  para. under “Effects of Pelleting on Yeast Viability” on page 5-6). 
Both Puntenney and Stone are directed to animal feed. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Puntenney by including yeast culture in the composition of Puntenney so as to provide a nutrition supplement to provide undefined fermentation factors, which are recognized to stimulate bacterial growth in the digestive tract.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Puntenney in view of Litster and Tang as applied to claim 38 above, in further view of Stone, "Yeast Products in the Feed Industry: A Practical Guide for Feed Professionals" [Online], published 11/06/2006, [retrieved on 2020-06-05]. Retrieved from the Internet: <URL: https://en.engormix.com/feed-machinery/articles/yeast-products-in-feed-industry-t33489.htm> (hereinafter referred to as Stone). 
Regarding claim 39, Puntenney in view of Litster and Tang teaches what has been recited above 1 but is silent regarding the composition further comprising yeast.
Stone teaches that yeast cultures can be incorporated to an animal feed as a nutrition supplement to provide undefined fermentation factors, which are recognized to stimulate bacterial growth in the digestive tract (para. under “Introduction in page 1;  para. under “Effects of Pelleting on Yeast Viability” on page 5-6).
 Both Puntenney and Stone are directed to animal feed. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Puntenney by including yeast culture in the composition of Puntenney so as to provide a nutrition supplement to provide undefined fermentation factors, which are recognized to stimulate bacterial growth in the digestive tract.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Puntenney US Patent Application Publication No. 2015/0209416 (hereinafter referred to as Puntenney) in view of Litster et al, chapter 5,  “Breakage and Attrition” in “The science and Engineering of the Granulation Process”, Springer-Science, 2004, pages 121-142 (hereinafter referred to as Litster), Tang, “Methods for minimizing segregation: a review”, Particulate Science and Technology, 2004, 22, pp 321-337 (hereinafter referred to as Tang) and Bardin “On control of particle size distribution in granulation using high-shear mixers”, Powder Technology, 2004, 140, pages 169-175 (hereinafter referred to as Bardin). 
It is noted that claim 42 differs from claim 1 in that claim 42 further recites granule particle size distribution or the percentage of the granules having the specific size ranges.
Puntenney in view of Litster and Tang teaches what has been recited above regarding claim 1. Additionally, Puntenney teaches that the average size of the composition should be compatible with (e.g., similar to) to the feedstuff or other components with which the composition maybe admixed, such that the size segregation associated with admixing could be reduced or eliminated ([0048]). For example, if the composition is admixed with a feedstuff having an average size of 0.05-0.2 mm (e.g., 50-200 µm), the composition would have a similar average size ([0048]). Puntenney further teaches that the composition is in granule form ([0047], thereby implicitly teaching a granulation process to form the granules. As such, Puntenney teaches a particle size that overlaps with those recited in claims 3-5 and 7, and that the particle size could be selected and modified.
 Further, Bardin teaches that the particle size and particle size distribution during a granulation process could be controlled by varying factors such as the rate of redistribution of the liquid, the kinetics of the processes of granule breakage and size enlargement, the properties of the liquid spray, the dynamics of the movement of the fluidized bed, the action of blades and impeller, the liquid to solid ratio, etc. (page 169, para. under “Introduction”; page 172, right, para. 1-3; page 173, left, bottom para.)
Both Puntenney and Bardin are directed to granule and/or granulation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Puntenney by optimizing the granular size and size distribution through varying the aforementioned factors to prepare a granule the size of which is compatible with the feedstuff with which the composition is admixed. Doing so would have eliminated or reduced the size segregation associated with admixing the composition with the feedstuff. As such, the sizes and size distribution recited the claim are merely obvious variants of the prior art.

Response to Declaration
The declaration under 37 CFR 1.132 filed 03/10/2022 and 02/18/2022 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action.
Regarding the limitation about the dispersion, declarant asserts on para. 20-28 of the declaration that a skilled artisan would not be motivated to granulate the powder form then mix it with water. Declarant further argues that although Lister states that the end use of granules requires them to be dispersed in water, Lister does not opine as to what those applicants are and Lister does not discuss animal feed. Declarant further argues that Puntenney or Lister provides no guidance concerning a dispersion value suitable for the claimed composition.
This argument is considered but found not persuasive because:
 First, Puntenney teaches that the composition is in granular form and is to be dispersed in water as the feed ([0047]; ([0009]; [0140]). Such a teaching by Puntenney has informed the very skilled artisan as pointed out by the declarant that the composition needs to be granulated such a granule could be formed, and that the composition needs to be dispersed in water to provide a feed for animal. Declarant is further reminded that the claims are directed to a composition, not a method of feeding animal by dispersing the composition into water.
Second, regarding that Lister does not opine as to what those applications are, declarant is reminded that the rejection of dispersion is over Puntenney as modified by Lister, not over Lister alone. In particular, Lister is brought to teach why the property about dispersion is important and how one could manipulate the dispersion value through modifying the operation variables. There is no requirement that Lister has to teach the animal food application where Lister is served as a secondary reference. Puntenney as cited teaches the application that the animal feed needs to be dispersed in water. Declarant’s argument is piecemeal. 
Further, Lister teaches that those granules to be re-dispersed in water need to rupture quickly, and  that increasing granule porosity will improve dispersibility; however, the ranking of formulation for dispersibility is the reverse of their ranking of attrition resistance (page 139, 5.3.3; Fig. 5.15). As such, a skilled artisan would have been motivated to strike a balance between achieving a satisfactory dispersion through manipulating the granule porosity and ensuring the attrition resistance is not compromised. Declarant appears to have underestimated the level of an ordinary skill in the art of animal feed. Additionally, declarant has not shown by convincing argument or evidence the criticality associated with the claimed dispersion value.
Declarant argues on para. 24 of the declaration that Litster teaches that achieving a good balance between granule handing properties and dispersion properties is tricky thus proposing adding swelling agent and wetting agent, both of which are avoided by the claimed invention.
The examiner disagrees. Just because Litster concludes that achieving a good balance between granule handing properties such as attrition resistance and dispersion properties is “tricky” does not mean such a balance could not be achieved. Litster actually proposed several means to control dispersabilty and attrition includes modulating porosity and optimizing the operating variables and formulation during granulation, which clearly manifests that those properties as claimed could be optimized. It does not appear that using a wetting agent or swelling agent is required by Litster. 
Of note is that the instant specification recites that some of the tested granulation processes provide an acceptable tradeoff between durability and dispersion on page 80, line 17-18, signifying that applicant asserts no discovery beyond what was known to the art.
Declarant’s argument on para. 29-35 of the declaration regarding commercial success is acknowledged but it is determined that the commercial success is not sufficient in rebutting the prima case of obviousness because:
The declarant or the applicant has not addressed the question raised by the examiner in the office action mailed 08/02/2021 that whether the result of the commercial success is the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention. In other words, how did the customer get to know about the granular form of the product where there is no advertising or promotion?
The Examiner notes that declarant asserts on para. 12 of the declaration filed 12/29/2022 that the powder and the granular products are “equally available to the customer”. It is not clear what that this assertion means. Does that mean after the granular form of the product is invented, the applicant is producing equal amounts of powder product and granular product thus the production is doubled? Applicant is invited to shed more light on it.
Response to Arguments
Applicant's arguments filed 03/10/2022 and 02/18/2022 have been fully considered and the examiner’s response is shown below:
Applicant repeatedly argues on pages 10-11 of the Remarks that Puntenney does not teach a granular composition. In particular, applicant argues that there is no evidence from Puntenney teaching granule, Puntenney does not disclose a method for making granule, and that Puntenney merely teaches a genus but without supporting species. Applicant further argues that since Puntenney’s disclosure does not include the method for making granules or that granules are made, the doctrine of inherency does not apply. Applicant further argues that since Puntenney does not teach granule, the physical properties as claimed are not taught by Puntenney either.
These arguments are not persuasive. [0047] of Puntenney clearly teaches that the form of the composition is a granule. Thus, to a skilled artisan, Puntenney teaches a granule composition comprising the ingredients as recited in the claim, and also implicitly teaches the process of granulation because the composition of Puntenney does not automatically turn into a granular composition without a granulation process. Prior art is presumed to be operable/enabling. See MPEP 2121 I.
As for the properties including dispersion, durability, and coefficient of variation, the examiner has cited Litster and Tang to teach that those required properties would have been obvious.
Applicant is further invited to refer to response to declaration above for examiner’s response to applicant’s arguments on pages 12-15 of the Remarks regarding that the prior art does not teach the dispersion value as claimed.
Applicant asserts on pages 16-17 of the Remarks that the Office’s stance that since “Puntenney teaches a granulation step, the segregation of the composition is therefore reduced and the content uniformity is improved, when compared with a composition that is not subjected to granulation” is not accurate, for the reason that the Fig. 40 of the specification has shown that using particles of same size during granulation does not necessarily lead to a granular composition with the claimed coefficient of variation. 
Applicant’s assertion is not accurate. Nowhere in the specification indicates that the granulations as shown in in Fig. 40, Methods 2-8 are from particles of substantially same size. Page 46, line 12-19 of the specification as applicant specifically pointed out only recites that during granulation (e.g., compaction), components of the composition may be sourced and/or prepared to be substantially the same size before the premixing. Such a recitation can barely serve as a guarantee that Methods 2-8 are using the raw components of substantially same size. Applicant is not drawing a correct conclusion.
Applicant’s arguments regarding Lehtola and Wheeler on page 16-18 of the Remarks are moot given that the two are not relied upon in the instant office action.
Applicant argues on pages 19-20 of the Remarks that para. 5-19 of the declaration filed 03/10/2022 has shown that achieving the required combination properties was not mere optimization.
The examiner disagrees. As enumerated in the instant office action, the claimed properties such as dispersion, durability and coefficients of variation are recognized by the prior art to be important to a granular animal food composition, and it just happens that prior art also offers the advice on how one could manipulate those properties through optimizing the operation variables and/or formulation variables in the process of granulation. However, the examiner notices that although the declarant Mr. Costigan has discussed in para. 5-19 of the declaration how challenging it is to make the granulated product with desired properties, the declarant has failed to shed light on why the approaches proposed by the prior art will not work, or why the guidance of the prior art does not produce a predictable result, or what specific approaches the declarant has applied to ensure that those properties are achieved but prior art cannot. On the contrary, what the declarant has done is also optimizing the granulation operation parameters through trials and errors, which does not appear to be different from what prior art has proposed.
Applicant’s argument on page 21 of the Remarks regarding the cited arts failing to teach yeast is moot in view of the new ground of rejection. The examiner has cited Stone to teach yeast.
Applicant argues on pages 22-23 of the Remarks that Bardin does not teach the granulation process that does not include a binder, and that Bardin does not teach how to control the particle size and particle size distribution during granulation that does not including a binder.
This arguments are not persuasive. Bardin discloses other means to control size or size distribution besides using a binder. For example, the rate of redistribution of the liquid, the kinetics of the processes of granule breakage and size enlargement, the properties of the liquid spray, the dynamics of the movement of the fluidized bed, the action of blades and impeller, the liquid to solid ratio, etc. Bardin does not require a binder, nor does the rejection rely on the binder mentioned by Bardin as one of the options.
Applicant argues on page 23 of the Remarks that even if Puntenney teaches a granular composition, it does not logically follow that such a composition would have  granules that consisting essentially of homogeneous blend of silica, clay, glucan and mannans as recited in claims 19 and 32, for the reason that different methods of granulation have produced granular with different coefficients of variation.
Applicant’s arguments are considered but found unpersuasive because first, the  limitation about coefficients of variation would have been obvious over Puntenney in view of Tang as set forth in the instant office action; second, Puntenney teaches granular composition thus implicitly teaching a granulation process that converts powder into granule. Granulation is known to produce a homogeneous composition as compared to powdered form. Additionally, “homogenous” as recited in claims 19 and 32 is a relative term but applicant appears to have equate the term to a specific coefficient of variation value. Such an assertion lacks ground.
Applicant argues on page 23-24 of the Remarks that Cardoso, Particle Analytical or Stone does not teach the composition of claim 1, the durability, the dispersion value or the coefficients of variation value.
This argument is piecemeal. The rejection has cited Puntenney and other references to teach the composition and those aforementioned physical properties.
Applicant is further invited to refer to response to declaration above for examiner’s response to applicant’s arguments on pages 25-26 regarding commercial success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793